DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-8, 10, and 14-18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sherron (US Publication 2010/0241094).
With regards to claim 1, Sherron discloses a method for liquid detection in a diaper ([0001]) comprising: 
operably connecting a data acquisition unit (20) to the diaper (2) comprising a moisture barrier layer (“outer panel”, [0020]); 
measuring a plurality of non-binary gradient of conductance values ([0021]) along a length of a pair of flat, unidirectional parallel conducting lines (42) disposed along a surface of the moisture barrier layer to form a continuous circuit in a dry state ([0041]), wherein an area adjacent to and between the pair of the conducting lines defines a planar array sensing region ([0040]) in a dry state ([0023]; Sherron teaches the resistance is relatively high, with  conductance = 1/ (resistance), the conductance is close to zero); 
communicating unique dry state non-binary gradients of conductance values to the data acquisition unit ([0040-0041]); 
(“counting the number of grids”, [0046]); 
measuring a non-binary gradient of conductance values along the length of the pair of flat, unidirectional parallel conducting lines disposed along the surface of the moisture barrier layer in a wet state ([0043-0046]);  
communicating the wet state non-binary gradient of conductance values to the data acquisition unit ([0046-0047]); 
detecting a change in the non-binary gradient of conductance values at a plurality of the areas forming the planar array sensing regions in response to the presence of a liquid ([0043-0047]); 
storing sensed data from each of the dry state non-binary gradient of conductance values ([0041]) and the wet state non-binary gradient of conductance values ([0041-0043]) in the data acquisition unit (20) and 
comparing the summation of the dry state non-binary gradient of conductance values to the wet state non-binary gradient of conductance values to calculate a volume of liquid present in the wet state ([0046-0049]).
With regards to claim 2, Sherron discloses the method of claim 1, further comprising the step of determining whether the sensing session is complete or repeated (“reviewed periodically”, [0048]).
With regards to claim 3, Sherron discloses the method of claim 1, wherein the comparing step is further comprised of determining whether a threshold fluid limit is met (i.e. “Y+1 to Z number of grids”, [0043]).
With regards to claim 4, Sherron discloses the method of claim 1, wherein the dry state measuring step is comprised of measuring the plurality of dry state non-binary gradients of conductance values over time (“A log can be created which can be reviewed periodically”, [0042]).
With regards to claim 5, Sherron discloses the method of claim 1, wherein the step of measuring the wet state non-binary gradient of conductance values is comprised of measuring conductance values in a plurality of wet states ([0043-0044, 0049-0050], detecting the liquid reaching number of grids).
With regards to claim 6, Sherron discloses the method of claim 5, further comprising the step of storing a total sum of the plurality of wet state non-binary gradients of conductance values ([0043-0050]).
With regards to claim 7, Sherron discloses the method of claim 1, further comprising the step of calculating a surface area of the planar array sensing region where liquid is present (based on the number of grids triggered; [0043-0044]).
With regards to claim 8, Sherron discloses the method of claim 7, wherein the calculation of surface area is combined with the calculation of volume to yield a value for volume of liquid in a selected surface area ([0043]).
With regards to claim 10, Sherron discloses the method of claim 1, wherein the comparing step is further comprised of comparing real time, sensed non-binary gradients of conductance values against a reference value ([0042]).
With regards to claim 14, Sherron discloses the method of claim 1, wherein the dry state measuring step is comprised of measuring the non-binary gradient of conductance values at a plurality of sensing regions in the planar array sensing region and storing (“a log” of [0042]) the plurality of dry state values ([0041-0042]).
With regards to claim 15, Sherron discloses the method of claim 1, wherein the wet state measuring step is comprised of measuring the non-binary gradient of conductance values at a plurality of sensing regions in the planar array in the wet state and storing the plurality of wet state values ([0043-0050]).
With regards to claim 16, Sherron discloses the method of claim 15, further comprising the step of storing a total sum of the plurality of wet state non-binary gradient conductance values ([0043-0044]).
With regards to claim 17, Sherron discloses the method of claim 1, further comprising the step of calculating a surface area of the planar array sensing region from real time sensed non-binary gradient conductance values when liquid is present (based on the number of grids, [0043-0044]).
With regards to claim 18, Sherron discloses the method of claim 17 wherein the calculation of the surface area is combined with the calculation of volume to yield a value for volume of liquid in the surface area (from the number of grids in 40 and 50; [0043-0050]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sherron (US Publication 2010/0241094) in view of Abraham et al. (US Publication 2012/0109087; hereinafter Abraham).
With regards to claim 9, Sherron teaches the method of claim 1.  However, Sherron is silent regarding wherein the data acquisition unit further comprises a multiplexer, and wherein the multiplexer obtains a signal from the planar array, provides the signal to a read circuit, and converts the signal from analog to digital with an analog to digital converter.
(314), and wherein the multiplexer obtains a signal from a sensor array (310), provides the signal to a read circuit, and converts the signal from analog to digital with an analog to digital converter (316).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teaching of Abraham to process multiple sensors as taught by Sherron to address individual sensors for the detection of insults.

Claims 11 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sherron (US Publication 2010/0241094) in view of Waterbury et al. (US Publication 2009/0149334; hereinafter Waterbury).
With regards to claim 11, Sherron teaches the method of claim 1.  However, Sherron is silent regarding the method further comprising the step of calibrating the gradient of non-binary conductance values.
Waterbury teaches a method of measuring properties of a liquid in an array of sensors (abstract, FIG. 1).  Waterbury further teaches calibration techniques are used to adjust for initial liquid properties ([0090]).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to perform calibration techniques as taught by Waterbury to the method of Sherron to ensure accurate measurement of the liquid ([0090], Waterbury).
With regards to claim 13, Sherron, as combined with Waterbury, teaches the method of claim 11, wherein the comparing step is further comprised of measuring, real time sensed gradient conductance values against a calibrated reference value ([0043-0050] of Sherron is performed after calibration as taught by Waterbury).

Response to Arguments
Applicant's arguments filed 09/23/2021 have been fully considered but they are not persuasive. 

With respect to the remarks on page 6, Applicant argues that Sherron does not disclose the claimed “measuring” element.  Sherron merely discloses the use of open circuits that close when an insult is present – nothing more.  Sherron cannot measure a non-binary gradient of conductance values.  
The Examiner respectfully disagrees with Applicant’s argument because Sherron does disclose the claimed measuring element.  Specifically, in the cited paragraph [0041], Sherron teaches “when the diaper is dry, the circuit across the conductors is open as an electrical measuring resistance develops between the conductors”.  It is agreed that Sherron teaches an open circuit as argued. However, the second portion teaches “as an electrical measuring resistance develops” in addition to paragraph [0023] teaching “the resistance of the monitoring area is relatively high” in a dry state.  Because resistance and conductance are the inverse of each other (G = 1/R with G-conductance and R-resistance), one of ordinary skill in the art would be able to measure the resistance and also getting the related conductance.  Thus, Sherron is considered to teach the step of “measuring” as claimed.

With respect to the remarks on page 7, Applicant argues that Sherron does not disclose the claimed “communicating” element.  Specifically, Sherron cannot communicate dry state non-binary conductance values in the dry state because Sherron requires that the circuit is open in the dry state and the resulting conductance value is necessarily zero.  
The Examiner respectfully disagrees with Applicant’s argument because Sherron does teach the claimed “communicating” element.  Specifically, as stated above, the circuit is open in the dry state and the conductance value is readily available through the measurement of the 

With respect to the remarks on pages 7-9, Applicant argues that Sherron does not disclose the claimed “measuring” method step.  Specifically, Sherron cannot measure conductance values along the length of the same flat, unidirectional parallel conducting lines in both the dry and wet states because a bridging charge across the conductors of 42 is necessary to create a signal for measurement.  Thus, in the dry state, the Sherron device is measuring NOTHING, and in the wet state, Sherron is measuring the number of closed circuits, not non-binary conductance value gradients as claimed.    
The Examiner respectfully disagrees with Applicant’s argument because Sherron does teach the claimed limitation of “measuring”.  For dry state measurement, Sherron teaches the resistance is high and the conductance is directly related to the resistance value, see above.  In the wet state, the measurement taught in [0040-0041] of Sherron is based on the grid of conductors, thus the measurement is based on the liquid bridging a pair of parallel conductors or conductors intersecting one another.  When the liquid bridges the conductors, the “resistance has changed, the measuring device or controller 20 can quickly and accurately determine the volume of the liquid insult” ([0040]). In order to detect whether the resistance has changed, Sherron has to measure what the value is before and after to determine the change.  Thus, Sherron does teach the claimed “measuring” method step in the dry state and wet state.

With respect to the remarks on pages 9-10, Applicant argues that Sherron does not disclose the “detecting”, “storing”, nor “comparing” method step. 


With respect to the remarks on pages 10-11, Applicant argues that the combination of references is improper because the combination of the references does not disclose all of the claimed elements, nor is there any proper suggestion for a motivation to combine the references to make a legally permissible combination under Section 103.
In response to applicant's argument that the Abraham does not disclose all of the method steps, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this particular case, Abraham is not utilized to teach all of the method steps as claimed.  Abraham is utilized to provide a more detailed teaching of addressing different sensors for the data acquisition unit taught by Sherron as Sherron does not provide detailed specifications for each and every components.

With respect to the remarks on page 11, Applicant argues that Waterbury et al. is non-analogous art to the present claimed under the controlling legal standard.  
In response to applicant's argument that Waterbury et al. is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Waterbury et al. is pertinent to the .

With respect to the remarks on pages 11-12 regarding the Declaration of Nitin Raut, the Declaration and the amendment were considered.  Therefore, the reference of Seo was withdrawn in the Non-Final rejection dated 03/23/2021.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        

/JENNIFER BAHLS/Primary Examiner, Art Unit 2853